        Case 1:16-cv-06967-ALC-GWG Document 65 Filed 10/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       10/9/2020

    SOMA SENGUPTA,

                              Petitioner,
                                                                 1:16-cv-06967 (ALC)
                     -against-

    THE ATTORNEY GENERAL OF THE STATE                            ORDER
    OF NEW YORK,

                              Respondent.

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Petitioner’s letter dated October 3, 2020, requesting

a    time   extension.    ECF       No.           64.      Petitioner’s   request      is    hereby

GRANTED. Petitioner shall        submit     her    objections    to   Judge   Gorenstein’s   Report

& Recommendation by November 20, 2020. Any further request for extension must be

supported with medical documentation, which the Court grants Plaintiff permission to file under

seal.
        Respondent is directed to serve a copy of this Order on Plaintiff, and file proof
of service on ECF, no later than October 14, 2020.
SO ORDERED.

Dated: October 9, 2020                            _______________________________
      New York, New York
                                                        ANDREW L. CARTER, JR.
                                                        United States District Judge
